                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


CHRISTOPHER COTY MAIER,

                Plaintiff,

                v.                                       CASE NO. 19-3249-SAC

JAMES THERIAULT,
et al.,

                Defendants.


                                              ORDER

        Plaintiff, Christopher Coty Maier, is a state prisoner housed at Lansing Correctional

Facility in Lansing, Kansas. Plaintiff filed this pro se civil rights action on December 2, 2019.

The Court entered an Order (Doc. 2) finding that Plaintiff is subject to the “three-strikes”

provision under 28 U.S.C. § 1915(g). The Court examined the Complaint, which is largely

incomprehensible and appears to be legally frivolous, and found no showing of imminent danger

of serious physical injury. The Court also granted Plaintiff until January 6, 2020, to submit the

$400.00 filing fee. The Court’s order provided that “[i]f Plaintiff fails to pay the full fee within

the prescribed time, the Complaint will be dismissed based upon Plaintiff’s failure to satisfy the

statutory district court filing fee required by 28 U.S.C. § 1914.” (Doc. 2, at 2.) Plaintiff has

failed to pay the filing fee by the deadline set forth in the order.

        Rule 41(b) of the Federal Rules of Civil Procedure “authorizes a district court, upon a

defendant’s motion, to order the dismissal of an action for failure to prosecute or for failure to

comply with the Federal Rules of Civil Procedure or ‘a court order.’” Young v. U.S., 316 F.

App’x 764, 771 (10th Cir. 2009) (citing Fed. R. Civ. P. 41(b)). “This rule has been interpreted as



                                                   1
permitting district courts to dismiss actions sua sponte when one of these conditions is met.” Id.

(citing Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962); Olsen v. Mapes, 333 F.3d 1199,

1204 n.3 (10th Cir. 2003)). “In addition, it is well established in this circuit that a district court is

not obligated to follow any particular procedures when dismissing an action without prejudice

under Rule 41(b).” Young, 316 F. App’x at 771–72 (citations omitted).

        The time in which Plaintiff was required to submit the filing fee has passed without a

response from Plaintiff. As a consequence, the Court dismisses this action without prejudice

pursuant to Rule 41(b) for failure to comply with court orders.

        IT IS THEREFORE BY THE COURT ORDERED that this action is dismissed

without prejudice pursuant to Fed. R. Civ. P. 41(b).

        IT IS SO ORDERED.

        Dated January 8, 2020, in Topeka, Kansas.



                                                s/ Sam A. Crow
                                                SAM A. CROW
                                                U. S. Senior District Judge




                                                   2
